Citation Nr: 9913795	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-04 011	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for bilateral hip and leg 
disorders, to include residuals of a puncture wound to the 
left buttock.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran had verified active service from December 1966 to 
October 1968.  

This matter arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

The Board notes, initially, that in his substantive appeal, 
in addition to statements dated in July and October 1998, the 
veteran requested that he be afforded a personal hearing.  
Pursuant to his requests, the veteran was scheduled for a 
hearing on two separate occasions, in August and November 
1998.  However, on both occasions, he failed to report to the 
hearings at the appointed time.  Accordingly, the Board will 
proceed with its review of the veteran's claim at this time.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Although the veteran suffered an injury to his hips, legs 
and left buttock during service, the evidence of record does 
not show that the current disability of the hips and legs are 
related to service; current residuals of a puncture wound to 
the left buttock in service have not been shown.


CONCLUSION OF LAW

Bilateral hip and leg disorders, and residuals of a puncture 
wound to the left buttock, were not incurred in or aggravated 
by service, nor may arthritis of the hips be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The veteran has not alleged that 
any records of probative value that may be obtained as to 
this claim, and which have not already been secured or 
requested, are available.  Accordingly, the Board finds that 
all relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  The chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  That evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision does 
not apply (i.e., if a chronic disorder is not noted in 
service), a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or during any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent medical evidence relates the 
present condition to that symptomatology.  Savage, supra.  

For certain diseases, such as arthritis, service connection 
may be presumed when that disability is shown to a degree of 
10 percent or more within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.309 (1998).

The veteran's service medical records show that at the 
examination in December 1966 for active duty, he was found to 
have spina bifida occulta at S1.  During service, he 
sustained multiple contusions and abrasions to his left thigh 
and a puncture wound with hematoma to the left buttock in 
February 1968.  The wounds were debrided and closed.  No 
other mention of treatment for any hip, buttock or leg injury 
is noted in the service medical records.  The veteran's 
separation examination report, dated in October 1968, shows 
that the spine and lower extremities were normal.  No 
residuals of any leg, hip or left buttock injuries were 
noted.  

In support of his claim, the veteran submitted a letter from 
R. A. Palmer, D.C., dated in June 1995.  Dr. Palmer noted 
that the veteran had been treated on six occasions between 
February 1989 and March 1992 for back pain.  Dr. Palmer 
further noted that the veteran's problems were usually 
secondary to a fall or overlifting episodes.  Dr. Palmer did 
not note any treatment for any inservice leg or hip injuries.  

The veteran also submitted a letter from Patricia Martin 
Floyd, Chiropractor, dated in December 1996.  Dr. Floyd 
stated that she and her father had treated the veteran in the 
1970s for back problems.  She indicated that the veteran had 
sustained an injury to his pelvis and hips in service, and 
that such injuries contributed to arthritic changes and joint 
deterioration of the spine, pelvis, and some of the smaller 
joints.  Dr. Floyd's letter does not reflect any current 
treatment, diagnoses, or medical findings.  

In February 1997, the veteran underwent a VA orthopedic 
examination of his hips and legs.  At the examination, the 
veteran complained of bilateral hip and leg pain.  The 
veteran reported that his pain, greater on the right than on 
the left, was secondary to an impact injury sustained in 
service.  A radiology report dated in January 1997 
demonstrates mild osteoarthritis of both hips.  The examiner 
noted that the X-rays of the hips showed bilateral femoral 
head AVN with some mild degenerative disease.  However, the 
examiner provided an opinion that the bilateral femoral head 
AVN with mild joint symptoms was not due to the injury in 
service because the radiographic picture was not consistent 
with an injury from that period, but rather that the 
veteran's bilateral leg and hip problems were a more recent 
problem and may be due to alcohol dependence, a risk factor 
for hip AVN.  

After review of all the evidence of record, the Board finds 
that, although the veteran injured his hips, legs and left 
buttock in service, the current disabilities involving his 
hips and legs are not related to service, and no current 
residuals of a puncture wound of the left buttock has been 
shown.  The service medical records show that the veteran 
sustained contusions and abrasions to the left thigh and a 
puncture wound to the left buttock in February 1968, but do 
not show any other treatment for those injuries for the 
remainder of service.  The separation examination report 
notes no residuals from those injuries.  

The letter from Dr. Palmer indicates that the veteran 
received treatment for back disorders due to current 
injuries, not due to the injury in service many years 
earlier.  The statement from Dr. Floyd is of limited 
probative value as there is no indication that she had 
reviewed the veteran's service medical records as to the 
severity of the veteran's inservice injury and her medical 
opinion apparently was based on the medical history provided 
by the veteran.  Moreover, she provides no basis to support 
her medical opinion.

Further, the report of the February 1997 VA orthopedic 
examination fails to show that the veteran currently has a 
bilateral hip or leg disorder that was incurred in service.  
Rather, the examiner offered his opinion that the veteran's 
current hip problems were due to his alcohol dependence or 
abuse.  No mention was made in 

any of the records submitted of any residuals of a puncture 
wound to the left buttock. 

Additionally, the evidence of record does not demonstrate 
that the veteran's hip arthritis was manifested to a 
compensable degree within one year of separation from 
service.  The earliest evidence of such arthritis is a VA 
radiology report dated in January 1997.  Although Dr. Floyd 
indicates that she and her father treated the veteran as 
early as the 1970s, her statement does not indicate that the 
veteran's arthritic changes manifested to a compensable 
degree within one year of his separation from service.

In addition, the Board notes that lay statements by the 
veteran that he currently suffers from bilateral hip and leg 
disorders, to include residuals of a puncture wound to the 
left buttock, do not constitute medical evidence.  As a lay 
person lacking in medical training and expertise, the veteran 
is not competent to address an issue requiring an expert 
medical opinion, to include medical diagnoses or opinions as 
to medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In reaching this determination, the Board recognizes that the 
issue is being disposed of in a manner that differs from that 
used by the RO, which determined that the claim was not well 
grounded rather than whether the veteran was entitled to 
prevail on the merits.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  The Board concludes that 
the veteran has not been prejudiced by its approach in this 
case.  The RO provided the veteran with adequate notice of 
the law and regulations relating to service connection 
claims.  The RO satisfied the duty to assist the veteran in 
developing his claim.  In addition, the RO considered all the 
evidence of record in its determination.



ORDER

Entitlement to service connection for bilateral hip and leg 
disorders, to include residuals of a puncture wound of the 
left buttock, is denied.  



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

